Citation Nr: 1134339	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  09-00 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for migraine headaches, to include as secondary to service-connected degenerative disc disease of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served a period of active duty for training (ACDUTRA) from January 2002 to May 2002, and a period of active duty from August 2005 to December 2006, with additional periods of service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for migraine headaches, to include as secondary to degenerative disc disease of the thoracolumbar spine.  A timely appeal was noted from that decision.

A hearing on this matter was held before the undersigned Veterans Law Judge on July 12, 2011.  A copy of the hearing transcript has been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During his July 2011 hearing, the Veteran testified that he currently receives treatment for his migraine headaches at the VA Medical Center (VAMC) in Oklahoma City, Oklahoma.  Review of the record reflects that the most recent records from that facility are dated April 2010.  VA will make attempts to obtain records in the custody of a Federal department until it is determined that the records do not exist or that further efforts would be futile.  38 C.F.R. § 3.159(c)(2).  Upon remand, a request should be made for all of the Veteran's records from the Oklahoma City VAMC since April 2010.  

The Veteran further testified that he is still serving with the Army National Guard; however, a Medical Evaluation Board has been convened to  determine whether his disabilities prevent him from continuing to serve.  Service treatment records from the Army National Guard were most recently received in March 2008; thus, upon remand, a request for all of the Veteran's service treatment records from the Army National Guard since March 2008, including all annual physicals and Medical Evaluation Board proceedings, should be accomplished.

Throughout the course of the appeal, the Veteran has maintained that his headaches are the result of his service-connected degenerative disc disease of the thoracolumbar spine.  However, during his July 2011 hearing testimony, the Veteran reported that his headaches began after his exposure to incoming fire during his service in Iraq.  An August 20, 2006 document, contained within the Veteran's service records, confirms that an enemy rocket blast impacted near the Veteran's position on that date.  Upon remand, the Veteran should be scheduled for a VA examination to determine whether his migraine headaches are related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Army National Guard and request that all service treatment records since March 2008, including all annual physicals and records of Medical Evaluation Board proceedings be provided for inclusion with the claims folder.  If such records are unavailable, a negative response should be obtained.  

2.  Obtain outstanding treatment records from the Oklahoma City VA Medical Center dated from April 2010 to the present.  All reasonable attempts should be made to obtain such records.  

3.  Schedule the Veteran for a VA neurological examination to determine the nature and etiology of his migraine headaches.  The examiner must review the claims file and note review of the claims file in the examination report.  

For any migraine headaches found, the examiner should provide an opinion as to whether they are at least as likely as not (50 percent probability or greater) related to service.  The examiner must provide a rationale for the opinion and discuss any other likely etiologies for the Veteran's symptoms, to include whether his headaches are proximately due to or aggravated by his service-connected degenerative disc disease of the thoracolumbar spine.   Attention is invited to the August 20, 2006, description of the Veteran's exposure to an enemy rocket blast, and his November 2006 post-deployment questionnaire in which he reported that headaches began during his deployment in Iraq, both contained within the Veteran's service treatment records.  

4.  After the above has been completed, readjudicate the issue on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issue on appeal continues to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


